MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2017	ME	235	
Docket:	   And-17-131	
Argued:	   September	12,	2017	
Decided:	  December	19,	2017	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                 STATE	OF	MAINE	
                                          	
                                         v.	
                                          	
                               RONALD	P.	CHAMPAGNE	
	
	
PER	CURIAM	

       [¶1]   Following	 a	 final	 hearing	 on	 the	 Attorney	 General’s	 complaint	

alleging	that	Ronald	P.	Champagne	violated	the	Maine	Civil	Rights	Act	(MCRA),	

the	Superior	Court	(Androscoggin	County,	MG	Kennedy,	J.),	entered	a	judgment	

permanently	 enjoining	 Champagne	 from,	 inter	 alia,	 “threatening	 or	 using	

physical	force	or	violence	against	any	person	by	reason	of	that	person’s	race,	

color,	 religion,	 sex,	 ancestry,	 national	 origin,	 physical	 or	 mental	 disability	 or	

sexual	orientation.”		See	5	M.R.S.	§§	4681(1),	4684-A	(2016).		Asserting	that	the	

injunction	was	overbroad,	Champagne	moved	the	court	to	amend	the	judgment	

and	for	further	findings	of	fact	and	conclusions	of	law.		See	M.R.	Civ.	P.	52(b),	59.		

The	court	denied	the	motions,	and	Champagne	appealed.	
2	

	      [¶2]		Such	a	comprehensive	injunctive	remedy	must	rest	upon	articulated	

factual	findings	that	are	supported	by	the	evidence.		Because	the	court	did	not	

make	the	required	factual	findings	providing	the	basis	for	its	injunction,	we	do	

not	have	a	sufficient	record	for	appellate	review.		Accordingly,	we	must	remand	

the	 matter	 for	 the	 court	 to	 make	 findings	 that	 provide	 the	 reasons	 for	 the	

issuance	of	the	judgment,	as	required	by	Maine	Rule	of	Civil	Procedure	65(d),	

which	provides,	in	part,	that	

    [e]very	restraining	order	and	every	order	granting	a	preliminary	
    or	permanent	injunction	shall	set	forth	the	reasons	for	its	issuance;	
    shall	be	specific	in	terms;	[and]	shall	describe	in	reasonable	detail,	
    and	not	by	reference	to	the	complaint	or	other	document,	the	act	
    or	acts	sought	to	be	restrained.	
    	
(Emphasis	added.)	

       [¶3]		In	Vance	v.	Speakman,	we	vacated	an	injunction	that	was	issued	in	

contravention	of	the	Rule	65(d)	requirement	that	a	court	“set	forth	the	reasons”	

for	 doing	 so,	 explaining	 that	 “[t]he	 purpose	 of	 the	 65(d)	 requirement	 is	 to	

enable	an[]	appellate	court	to	know	exactly	what	findings	of	fact	and	rulings	of	

law	 are	 being	 used	 to	 justify	 the	 injunction.”	 	 409	 A.2d	 1307,	 1311	 n.4	

(Me.	1979).		Here,	the	court	did	not	articulate	the	“findings	of	fact	and	rulings	

of	 law	 .	 .	 .	 being	 used	 to	 justify	 the	 injunction”	 beyond	 its	 limited	 finding	
                                                                                                           3	

regarding	 Champagne’s	 motivations	 based	 on	 sexual	 orientation.	 	 See	 Vance,	

409	A.2d	at	1311	n.4;	M.R.	Civ.	P.	65(d).	

        [¶4]		Absent	adequate	findings	and	an	explanation	of	the	court’s	rationale	

for	 the	 granting	 of	 and	 the	 broad	 scope	 of	 the	 injunction,	 we	 are	 unable	 to	

determine	 whether	 the	 court	 abused	 its	 discretion	 when	 it	 issued	 the	 very	

broad	 and	 permanent	 injunction.	 	 See	 Stanton	 v.	 Strong,	 2012	 ME	 48,	 ¶	 8,	

40	 A.3d	 1013	 (“When	 a	 court	 grants	 a	 permanent	 injunction,	 our	 review	 is	

limited	 to	 whether	 the	 injunction	 constitutes	 an	 abuse	 of	 discretion.”	

(alteration	and	quotation	marks	omitted)).		Accordingly,	we	remand	the	matter	

for	 the	 court	 to	 make	 findings	 supporting	 an	 injunction	 of	 a	 scope	 that	 it	

determines	is	warranted	by	the	evidence,	and	to	explain	its	rationale	in	doing	

so.1	

	       The	entry	is:	

                         Remanded	 for	 further	 proceedings	
                         consistent	with	this	opinion.	
	
	       	        	       	       	        	
	
                                 	




    1		In	reaching	this	result,	we	do	not	suggest	that	the	scope	of	the	court’s	original	injunction	is	or	is	

not	 supportable;	 we	 simply	 hold	 that	 at	 this	 juncture	 there	 are	 insufficient	 findings	 to	 permit	
appellate	review.	
4	

Donald	 S.	 Hornblower,	 Esq.	 (orally),	 Lewiston,	 for	 appellant	 Ronald	 P.	
Champagne	
	
Janet	 T.	 Mills,	 Attorney	 General,	 and	 Leanne	 Robbin,	 Asst.	 Atty.	 Gen.	 (orally),	
Office	of	the	Attorney	General,	Augusta,	for	appellee	State	of	Maine	
	
	
Androscoggin	County	Superior	Court	docket	number	CV-2012-60	
FOR	CLERK	REFERENCE	ONLY